UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-1/A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DELAINE CORPORATION (Exact name of Registrant as specified in its charter) Nevada N/A 27-2901464 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 3420 – Cutlery, Handtools & General Hardware (Standard Industrial (Central Index Key) Classification) alton Avenue Albany, IN 47320 (Address of principal executive offices, including zip code) (765) 744-8383 (Registrant's telephone number, including area code) 7 Albany, IN 47320 (Former name or former address, if changed since last report) With a copy to: Befumo & Schaeffer, PLLC 1treet, NW, Suite 300 Washington, DC 20006 Phone: (202) 973-0186 Fax: (202) 478-2900 Approximate Date of Commencement of Proposed Sale to Public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462 (b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x (Do not check if a smaller reporting company) Calculation of Registration Fee TitleofEach Classof Securitiestobe Registered Amounttobe Registered Proposed Maximum OfferingPrice PerUnit Proposed Maximum Aggregate OfferingPrice Amountof RegistrationFee Common Stock offered by the Company $ $ $ TOTAL $ $ $ (1) Estimated solely for the purposes of calculating the registration fee under Rule 457(o). The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. PROSPECTUS DELAINE CORPORATION 6,000,000 Shares of Common Stock $0.01 PER SHARE Delaine Corporation is offering up to 6,000,000 shares of its common stock at $0.01 per share. This is our initial public offering and no public market currently exists for our shares. Offering of the Company Shares The 6,000,000 shares are being offered by Timothy A. Moore, our president and director, in a direct primary offering, without any involvement of underwriters or broker-dealers. Our director will not receive any commissions or proceeds from the Offering for selling shares on our behalf. The Offering price of the Shares is $0.01 per share. There will be no escrow account. There is no minimum number of shares that we have to sell to the new investors. All subscriptions for our shares sold to new investors will be immediately available for our use. All money received by us will be retained by us for our operations and there will be no refunds. We will begin accepting subscription agreements immediately upon effectiveness of this registration statement, and the offering of shares will end in 180 days as measured from the date of effectiveness of this registration statement. We may elect to close the offering before the expiration of the 180-day period if we sell the 6,000,000 shares, or for any other reason, in our sole discretion. Investing in our common stock involves risks. See "RISK FACTORS" starting at Page 6. Offering Price Expenses Proceeds to Us Per Share – $ $ $ Total $ $ $ The difference between the "Offering Price" and the "Proceeds to Us" is $12,000 if all of the shares are sold in this offering. The expenses will be paid to unaffiliated third parties for expenses connected with this Offering. The expenses will be paid from current funds on hand and from proceeds of this offering. The Company is not a blank check company and has no plans to enter into any business combination with any company. Neither the US Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is September 14, 2011. 2 Table of Contents Prospectus Summary 4 Risk Factors 6 Use of Proceeds 12 Determination of Offering Price 14 Dilution of the Price Per Share 14 Plan of Distribution 17 Description of Securities 20 Interest of Named Experts and Counsel 21 Information With Respect to the Registrant 23 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Plan of Operation 31 Directors and Executive Officers 35 Executive Compensation 37 Security Ownership of Certain Beneficial Owners and Management 38 Certain Relationships and Related Transactions 38 Financial Statements 41 Recent Sales of Unregistered Securities 55 Dealer Prospectus Delivery Obligation Until 90 days after the effective date of this registration statement, or prior to the expiration of 90 days after the first date upon which these securities are bona fide offered to the public by us or by or through an underwriter after such effective date, whichever is later, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 3 Prospectus Summary The following summary highlights selected information contained in this prospectus. This summary does not contain all the information that may be important to you. You should read the more detailed information contained in this prospectus, including but not limited to, the “Risk Factors” beginning on page6. References to "we," "us," "our," "Delaine," or the "Company" refers to Delaine Corporation unless the context indicates another meaning. Our Company Delaine Corporation was incorporated in the State of Nevada, United States of America, on June 23, 2010. Its fiscal year end is June 30. Our principal executive offices are located at alton Avenue, Albany, IN 47320, and our telephone number is (765) 896-8758. We are not a blank check company, and have no intentions of entering into any business combination. We are a marketing company focused primarily in the field of contractor and homeowner tools. Our objective is to market cost effective tools to provide solutions for everyday problems encountered by homeowners as well as maintenance and construction professionals. Our initial product line comprises name brand and generic homeowner, contractor and shop tools and accessories. We commenced operations in November, 2010, as an internet based seller of new tools and related products, manufactured by third party companies, directly to the public. Currently, we sell products through our website: Delainecorp.com as well as on eBay’s online auction site. Profits from our sales are currently not sufficient to sustain operations. We also intend to develop and manufacture our own proprietary products, and to wholesale our proprietary products to resellers, as well as directly to the public. We are currently working on the development of one proprietary product, a lighted ratcheting wrench, which is in the development stage. Development of the lighted ratcheting wrench has been limited to initial amateur drawings, and filing of a patent application: development of a working prototype has not yet begun. As of June 30, 2011, we have generated $5,414 in revenues; and have incurred $7,278 in losses since our inception on June 23, 2010. We rely upon the sale of our securities and loans from our officers and directors to fund operations. We do not expect to generate sufficient revenue to sustain our intended operations during the next twelve months. Consequently, we will continue to depend on additional financing in order to maintain our operations and continue with our corporate activities. Based on these uncertainties, our independent auditors included additional comments in their report on our financial statements for the period ended June 30, 2011 and the period from inception (June 23, 2010) to June 30, 2011, indicating substantial doubt about our ability to continue as a going concern. 4 Our financial statements contain additional note disclosures describing the circumstances that led to the “going concern” disclosure by our independent auditors. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. This Offering and any investment in our common stock involve a high degree of risk. If we are unable to generate significant revenue, we may be obliged to cease business operations due to lack of funds. We face many challenges to continue operations, including our lack of operating history, lack of revenues to date, and the losses we have incurred to date. The Offering Following is a brief summary of this offering: Securities being offered Up to 6,000,000 shares of common stock are offered by the Company, par value $0.001 Minimum There is no minimum to this Offering Offering price per share $0.01 per share Offering period The shares are being offered for a period not to exceed 180 days Net proceeds to us Approximately $48,000 assuming the entire 6,000,000 shares are sold. Use of proceeds We will use the proceeds to fund the development of proprietary products, to pursue protection of our intellectual property and to pay for offering expenses. Number of shares outstanding before the offering Number of shares outstanding after the offering if all of the shares are sold Summary of Financial Information The following summary financial information for the periods stated summarizes certain information from our financial statements included elsewhere in this prospectus. You should read this information in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations and the financial statements and the related notes thereto included elsewhere in this prospectus. 5 Balance Sheet As of June 30, 2011 Total Assets $ Total Liabilities $ Stockholder’s Deficit $ ) Operating Data June 23, 2010 (inception) to June 30, 2011 Revenue $ Net Loss $ ) Net Loss Per Share $ ) As shown in the financial statements accompanying this prospectus, the Company has earned $5,414 in revenues as of June 30, 2011, and has incurred only losses since its inception. The Company has had limited operations and has been issued a “going concern” opinion from our auditors based upon the Company’s reliance upon the sale of our common stock as the main source of funds for our operations. Risk Factors An investment in our common stock is speculative and involves a high degree of risk and uncertainty. You should carefully consider the risks described below, together with the other information contained in this document, including the financial statements and notes thereto of our Company, before deciding to invest in our common stock. If any of the following risks occur, our business, financial condition and results of operations, and the value of our common stock could be materially and adversely affected. RISKS RELATED TO OUR BUSINESS AND INDUSTRY Because we have a limited operating history and have generated limited revenues, there is no guarantee we will generate any future revenues. We have generated limited revenues since our inception, which makes it difficult to evaluate whether we will be able to operate profitably. We have incurred cumulative net losses of $7,278 from our inception through June 30, 2011. Moreover, the Company unsure if it will ultimately be able to develop any marketable proprietary products. Accordingly, the Company will be dependent primarily on the raising of capital in order to continue operations for the foreseeable future. We intend to seek to raise capital through private placements of our Common Stock through debt financing,and/or through a future public offering of our securities. Our ability to raise capital is unknown. We do not have any formal commitments or arrangements for the advancement or loan of funds. For these reasons, our auditors stated in their report that they have substantial doubt we will be able to continue as a going concern. As a result, there is an increased risk that you could lose the entire amount of any investment in our Company. Because we lack funding to develop products, there is no guarantee that we will be able to bring our products to market. The Company’s business plan includes the development and manufacture of our own line of products. Our initial product, the lighted ratcheting wrench, is in an early stage of development and requires significant funding to develop, test and bring to market. Even if we raise sufficient funding to develop and test products, there can be no assurance of the successful development of any product. Moreover even if the Company successfully develops its own line of products, there can be no assurance that the Company will be successful in marketing such products. Failure to successfully bring our own line of products to market will have a material adverse effect on our business. 6 Because of significant competition for qualified personnel, we may be unable to attract and hire the individuals needed to bring our proposed product to market. In order to successfully develop the lighted ratcheting wrench, the Company will be dependent upon its current president as well as the services of outside developers. At this time our president, Mr. Tim Moore, is our only employee and Mr. Moore currently devotes approximately 10 hours per week to our operations. Furthermore, Mr. Moore lacks the expertise necessary to develop the lighted ratcheting wrench into a marketable product. The inability of the Company to employ outside developers could have a material adverse effect upon the Company's business prospects and prohibit the Company from successfully achieving its goals. Moreover, our business plan depends to a significant extent on our ability to identify, attract, hire, train, and retain qualified professional, technical, and managerial personnel. Competition for such personnel is intense, and there can be no assurance that we will be successful in identifying, attracting, hiring, training, and retaining such personnel. If we are unable to hire, assimilate, and retain such qualified personnel, such inability would have a material adverse effect on our business, operating results, and financial condition. Because our proposed lighted ratcheting wrench, if developed, may fail to gain market acceptance, we may not have sufficient capital to pay our expenses and to continue to operate. Our success will depend on our ability to build our brand-name, and we intend to build our brand-name through the marketing of our proprietary line of products. We are currently working on a single proprietary product, the lighted ratcheting wrench. In the event that the Company successfully completes development and testing of the lighted ratcheting wrench, our success will depend, in part, on successful marketing and consumer acceptance of the lighted ratcheting wrench. Consumer preferences are difficult to predict, and the lighted ratcheting wrench, even if developed, may not achieve and sustain market acceptance sufficient to build a recognizable brand-name. Failure to build a recognizable brand name would have a material adverse effect on our ability to become profitable and continue to operate. If we experience delays in developing and introducing our proposed lighted ratcheting wrench, such delays may adversely affect our ability to continue our operations. We have projected that the development cycle for the lighted ratcheting wrench will be approximately one year, assuming that we raise sufficient capital. The determination of the development cycle timing of one year is not based upon any prior experience, and development time may be significantly longer. If any unanticipated delay affects the development and release of the lighted ratcheting wrench, we may not achieve anticipated revenues and may not have the capital necessary to continue operations. 7 Because there is no assurance that we will successfully protect our intellectual property, we may not be able to prevent competitors from exploiting our technologies. Our lighted ratcheting wrench is the subject of a pending patent application. Obtaining patent protection is a long and costly process. There is no guarantee that we will be able to raise sufficient funds to successfully secure an enforceable patent. Even if we raise sufficient funds to obtain an enforceable patent, there is no assurance that the patent will ever issue. In the event that the patent does issue, there is no assurance that we will be successful in enforcing the issued patent. The failure to obtain or enforce a patent for our lighted ratcheting wrench would hinder our ability to protect our intellectual property rights, and may have a material adverse effect on our business plan. Because we are under funded, we may not be able to pay for needed product development. Development of tools requires substantial funding to cover the costs of employing skilled engineers, and manufacturing and testing prototypes. The failure to raise sufficient funding to pay for product development and testing would have a material adverse effect on our business. Because we are underfunded we may not be able to compete against our competitors. Many companies worldwide are dedicated to developing and/or marketing tools. Our competitors vary in size from small companies to very large companies with dominant market share and substantial financial resources, and the Company’s products will be in competition with products from these companies. If we are unable to compete effectively in our principal markets, our business, financial condition, and results of operations could be materially and adversely affected. Because our management has no experience in tool development and marketing, we may not be able to compete with competitors having experienced management. Our senior management has no direct experience in the tool development and manufacturing industry. You must consider our business prospects in light of the risks and difficulties we will encounter in the future in a new and rapidly evolving industry. We may not be able to successfully address these risks and difficulties, which could materially harm our proposed business prospects, financial condition, and results of operations. Because our acquisition and investment strategy may not be successful, we may not be able to offer enough products to successfully compete in the tool marketplace. While the Company is presently planning the development of a single product, the lighted ratcheting wrench, management believes that ultimate success depends upon the Company’s ability to offer a complete line of tools, including brand name and generic tools manufactured by third party companies. To meet this need, the Company intends to acquire the right to market additional products and technologies, or enter into joint venture arrangements for the purpose of complementing or expanding our tool portfolio. There can be no assurance that we will be able to identify suitable marketing or joint venture candidates. Even if weidentify suitable candidates, there can be no assurance that we will be able to enter into suitable marketing or joint venture agreements on reasonable commercial terms or successfully assimilate products, services, or technologies intoour operations. This could disruptour ongoing business, increaseour expenses, and materially and adversely affect our financial condition and results of operations. 8 Because there is doubt about our ability to continue as a going concern, an investor may lose all of his investment in our company. Our auditor’s report on our June 30, 2011 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Since our sole officer and director may be reluctant or unable to loan or advance additional capital to the Company, we believe that if we do not raise additional capital, we may be required to suspend or cease the implementation of our business plans. As the Company has been issued an opinion by its auditors that substantial doubt exists as to whether the Company can continue as a going concern, it may be more difficult for the Company to attract investors. You may be investing in a company that will not have the funds necessary to continue as an ongoing business. RISKS RELATING TO OUR COMMON STOCK Because the Offering price of our securities has been arbitrarily determined, the price an investor pays for his investment in our company may not bear any relationship to the value of the investment. The offering price of the Shares has been arbitrarily determined by the Company. It does not necessarily bear any relationship to the Company’s assets value, net worth, revenues, or other established criteria of value, and should not be considered indicative of the actual value of the Shares. In addition, investors in this Offering will sustain immediate substantial dilution per share based upon net tangible book value per share. Because our shares are not liquid, an investor may not be able to sell his shares. Our shares are not and have not been listed or quoted on any exchange or quotation system. We plan to contact a market maker immediately following the close of the Offering and apply to have our shares quoted on the Over the Counter Bulletin Board (OTCBB). In order to be quoted on the OTCBB, an authorized market maker must file a Form 15c 211 application on our behalf in order to make a market for our common stock. There can be no assurance that a market maker will agree to file the necessary documents with FINRA, which operates the OTCBB, nor can there be any assurance that such an application for quotation will be approved or that a regular trading market will develop or that if developed, will be sustained. In the absence of a trading market, investors may be unable to liquidate their investment. Even if a market for our common stock does develop, the market price of our common stock may continue tobe highly volatile. Should our stock become listed on the OTCBB, we could be removed from the OTCBB if we fail to remain current with our reporting requirements Companies trading on the OTCBB must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTCBB. If we becomelisted on the OTCBB, butwe fail to remain current in our reporting requirements, we could be removed from the OTCBB. As a result, the market liquidity of our securities could be severely adversely affected by limiting the ability of broker-dealers to trade our securities and the ability of stockholders to sell their securities in the secondary market. 9 Because a single shareholder will continue to own a substantial amount of our stock after completion of this offering, other investors will have minimal influence over our business. There is no minimum number of shares we must sell in order to close this offering. If we sell less than 5,050,000 shares in this Offering, our sole Officer and Director, Mr. Timothy Moore, will continue to own a majority of our outstanding common stock, and exercise control over the outcome of matters submitted to our stockholders for approval, including the election of directors. Even if we sell all of the shares of this Offering, Mr. Moore will own approximately 45.7% of our outstanding common stock, and will have significant influence over the outcome of matters submitted to our stockholders for approval, including the election of directors. Mr. Moore’s large stake in our company could also affect the market price of our common stock by, for example, delaying, deferring or preventing a change in corporate control, impeding a merger, consolidation, takeover or other business combination involving us, or discouraging a potential acquirer from making a tender offer or otherwise attempting to obtain control of us. Because our common stock could be subject to extreme volatility, the market price of our common stock could be negatively affected. The trading price of our common stock may be affected by a number of factors, including events described in the risk factors set forth in this prospectus, as well as our operating results, financial condition, and other events or factors. In addition to the uncertainties relating to future operating performance and the profitability of operations, factors such as variations in interim financial results or various, as yet unpredictable, factors, many of which are beyond our control, may have a negative effect on the market price of our common stock. In recent years, broad stock market indices, in general, and smaller capitalization companies, in particular, have experienced substantial price fluctuations. In a volatile market, we may experience wide fluctuations in the market price of our common stock and wide bid-ask spreads. These fluctuations may have a negative effect on the market price of our common stock. In addition, the securities market has from time to time experienced significant price and volume fluctuations that are not related to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of our stock. We have never paid common stock dividends and have no plans to pay dividends in the future. As a result, our common stock may be less valuable because a return on an investor’s investment will only occur if our stock price appreciates. Holders of shares of our common stock are entitled to receive such dividends as may be declared by our board of directors. To date, we have paid no cash dividends on our shares of common stock and we do not expect to pay cash dividends on our common stock in the foreseeable future. We intend to retain future earnings, if any, to provide funds for operation of our business. Therefore, any return investors in our common stock may have will be in the form of appreciation, if any, in the market value of their shares of common stock. There can beno assurance that shares of our common stock will appreciate in value or even maintain the price at which our stockholders have purchased their shares. 10 Our common stock is considered a "penny stock" and may be difficult to sell The Securities and Exchange Commission, or SEC, has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share or an exercise price of less than $5.00 per shares, subject to specific exemptions. Our common stock is considered a “penny stock” according to SEC rules. This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell our common stock and may affect the ability of investors to sell their shares. In addition, since our common stock is currently traded on the OTC Bulletin Board, investors may find it difficult to obtain accurate quotations for our common stock and may experience a lack of buyers to purchase such stock or a lack of market makers to support the stock price. We may need additional capital, and the sale of additional shares or other equity securities could result in additional dilution to our stockholders If our resources are insufficient to satisfy our cash requirements, we may seek to sell additional equity or debt securities or obtain a credit facility. The sale of additional equity securities could result in additional dilution to our stockholders. The incurrence of indebtedness would result in increased debt service obligations and could result in operating and financing covenants that would restrict our operations.Financingmay notbe available in amounts and on terms acceptable to us, or at all. In addition, the successful execution of ourbusiness plan requires significant cash resources, includingcash for investments and acquisition. Changes in business conditions and future developments could also increase our cash requirements. To the extent we are unable to obtain external financing, we will not be able toexecute our business plan effectively. To the extent that additional capital is raised through the sale of equity or convertible debt securities, the issuance of these securities could result in further dilution to our stockholders. We will incur ongoing costs and expenses for SEC reporting and compliance. Without revenue we may not be able to remain in compliance, making it difficult for investors to sell their shares, if at all. We plan to contact a market maker immediately following the close of the Offering and apply to have our shares quoted on the Over the Counter Bulletin Board (OTCBB). To be eligible for quotation, issuers must remain current in their filings with the Securities and Exchange Commission (SEC). In order for us to remain in compliance we will require future revenues to cover the cost of these filings, which could comprise a substantial portion of our available cash resources. Over the next 12 months, we estimate the cost of SEC reporting and compliance to be approximately $18,000. If we are unable to generate sufficient revenues to remain in compliance it may be difficult for you to resell any shares you may purchase, if at all. 11 Because this Offering has no minimum, if we do not raise sufficient capital to sustain our operations, investors may lose their entire investment. All funds raised through this offering will be immediately available to fund operations, and there are no refunds available. Therefore, if we do not raise enough capital in this offering to enable the Company to sustain operations, the investor will likely loose his entire investment. Additionally, any money we receive from investors will not be insulated from creditor claims, including any currently unknown contingencies. Therefore, if any such claims exist, investor funds may go toward satisfying such claims and not to our operations. Use Of Proceeds This is a direct primary Offering and we are not engaging any financial intermediary to sell our securities: The maximum number of shares offered is 6,000,000 shares. The Offering price per share is $0.01. The following table sets forth theuses of proceeds if $20,000, $40,000, and $60,000 is raised in this offering. 12 If 2,000,000 Shares Sold If 4,000,000 Shares Sold If 6,000,000 Shares Sold GROSS PROCEEDS FROM THIS OFFERING $ $ $ Offering Expenses $ $ $ NET PROCEEDS $ $ $ Patent Fees and Expenses $ $ $ Website Development $
